IMMUCELL CORPORATION

EXHIBIT 10.7

FORM OF INCENTIVE STOCK OPTION AGREEMENT

ImmuCell Corporation, a Delaware corporation (hereinafter the “Company”), hereby
grants to                          (the “Optionee”), pursuant to the Company’s
2000 Stock Option and Incentive Plan (hereinafter the “2000 Plan”), a copy of
which is attached hereto as Exhibit A, an Incentive Stock Option (the “Option”)
to purchase                      (    ) shares of common stock of the Company at
the price of $             per share, such price being equal to the Fair Market
Value (as defined in the 2000 Plan) of the common stock on the date hereof.

This Option is specifically subject to all of the terms and conditions of the
2000 Plan with the same force and effect as if fully set forth in this Option.
In the event of any inconsistency or misunderstanding with respect to the terms
of this Option, as compared with the provisions of the 2000 Plan, the provisions
of the 2000 Plan shall control and prevail.

1. EXERCISE.

This Option may be exercised in full or in part pursuant to the procedures and
requirements set forth in the 2000 Plan. This Option shall be exercisable
according to the following schedule:

The purchase price for the shares purchased upon exercise of this Option shall
be paid in cash or certified check, or at the discretion of the Compensation and
Stock Option Committee of the Board of Directors of the Company (i) by the
delivery of shares of the Company’s common stock with a Fair Market Value at the
time of exercise equal to the total option price, or (ii) by any combination of
the methods described above. As soon as practicable following an exercise of
this Option by delivery to the Company of the exercise price, the Company shall
provide the Optionee with a certificate for the shares being purchased. Such
certificate shall have endorsed thereon any legends required under federal or
state securities laws.

2. NON-TRANSFERABILITY.

Except as otherwise provided in the 2000 Plan, the Option is not transferable by
the Optionee, and is exercisable only pursuant to the terms and limitations of
the 2000 Plan.

3. TERMINATION OF OPTION.

Unless earlier terminated pursuant to the terms of the 2000 Plan, this Option
shall terminate                      (    ) years from the date hereof, on
                    , and may not be exercised after that date. If the
Optionee’s employment by the Company shall terminate for any reason other than
disability or death, his or her rights under this Option shall be governed by
Section II.2. (c) (ii) of the 2000 Plan; if the Optionee’s employment by the
Company shall terminate by reason of disability, his or her rights under this
Option shall be governed by Section II.2. (c) (iii) of the 2000 Plan; and if the
Optionee’s employment by the Company shall terminate by death, his or her rights
under this Option shall be governed by Section II.2 (c) (iv) of the 2000 Plan.

4. ACKNOWLEDGEMENT OF OPTIONEE.

The Optionee hereby accepts the grant of the foregoing Option and agrees to be
bound by its terms and provisions. The Optionee further acknowledges receipt of
a copy of the 2000 Plan, that he or she has read and understood the same, and
agrees to be bound by its terms, conditions and restrictions.



--------------------------------------------------------------------------------

5. DATE OF OPTION.

The Option is granted as of                             .

 

IMMUCELL CORPORATION By:     Its:   President and Chief Executive Officer  
Optionee